DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
 Allowable Subject Matter
Claims 1-20 are allowed.
The following is an examiner’s statement of reasons for allowance:
	Regarding claim 1, the prior art fails to anticipate or render obvious receive a time series of measured target variable data associated with the target variable, the target variable having a measuring frequency which is lower than measuring frequencies associated with the upstream sensor data and the downstream sensor data; determine a first time window representing a lag of the forward dependence between the upstream sensor data and the target variable; determine a second time window representing a lag of the backward dependence between the downstream sensor data and the target variable; and train a machine learning model based on a training data set including at least the first time series of upstream sensor data in the first time window, the second time series of downstream sensor data in the second time window, and the time series of measured target variable data to estimate a value of the target variable at a given time, in combination with all other limitations as claimed by Applicant.
	Regarding claim 10, the prior art fails to anticipate or render obvious receive a time series of measured target variable data associated with the target variable, the target variable having a measuring frequency which is lower than measuring frequencies associated with the upstream sensor data and the downstream sensor data; determine a first time window representing a lag of the forward dependence between the upstream sensor data and the target variable; determine a second time window representing a lag of the backward dependence between the downstream sensor data and the target variable; and train a machine learning model based on a training data set including at least the first time series of upstream sensor data in the first time window, the second time series of downstream sensor data in the second time window, and the time series of measured target variable data to estimate a value of the target variable at a given time, in combination with all other limitations as claimed by Applicant.
	Regarding claim 19, the prior art fails to anticipate or render obvious receiving a time series of measured target variable data associated with the target variable, the target variable having a measuring frequency which is lower than measuring frequencies associated with the upstream sensor data and the downstream sensor data; determining a first time window representing a lag of the forward dependence between the upstream sensor data and the target variable; determining a second time window representing a lag of the backward dependence between the downstream sensor data and the target variable; and training a machine learning model based on a training data set including at least the first time series of upstream sensor data in the first time window, the second time series of downstream sensor data in the second time window, and the time series of measured target variable data to estimate a value of the target variable at a given time, in combination with all other limitations as claimed by Applicant.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure:
	Hansen et al. in U.S. Patent 5,570,282 teaches “A method and apparatus for a robust process control system that utilizes a neural-network controller providing improved control of multivariable, nonlinear, dynamic processes is herein disclosed. The process control system utilizes a quasi-inverse neural-network model of the process as an inner-loop multivariable proportional-and-derivative (PD) controller cascaded with decoupled outer-loop controllers which provide integral action, the combination providing a multivariable nonlinear proportional-and-integral-and-derivative (PID) and feedforward controller. The inner-loop neural-network PD controller is trained to achieve optimal performance when future process behavior repeats the training experience.” (column 2 lines 30-45, emphasis added).
	Lei et al. in U.S. Patent 11,301,773 teaches “A system, comprising: a memory; and a processor, operably coupled to the memory, and wherein the processor: receives a first stream of time series data comprising first data elements describing a first event over time and a second stream of time series data comprising second data elements describing a second event over time, wherein the first stream is based on partial observation of the first event over time with the first stream comprising a void data element where no observation of the first event was made, generates an n by n partially-observed similarity matrix by randomly sampling O(n log(n)) pairs of time series data between the first stream of time series data and the second stream of time series data based on a dynamic time warping process that pairs elements from different times based on similarity, wherein n is the total number of time series pairs between the first stream of time series data and the second stream of time series data, based on a symmetric matrix factorization process, factors the partially-observed similarity matrix into a first factorization data matrix and a second factorization data matrix, trains a machine learning model based on first matrix data associated with the first factorization data matrix and second matrix data associated with the second factorization data matrix wherein the first matrix data comprises void data based on the void data element, and based on the machine learning model, generates a prediction for a future occurrence of the first event by employing a machine learning process.” (claim 1, emphasis added).
	Ahn et al. in U.S. Patent Publication 2021/0049460  teaches “A universal deep probabilistic decision-making framework for dynamic process modeling and control, referred to as Deep Probabilistic Decision Machines (DPDM), is presented. A predictive model enables the generative simulations of likely future observation sequences for future or counterfactual conditions and action sequences given the process state. Then, the action policy controller, also referred to as decision-making controller, is optimized based on predictive simulations. The optimal action policy controller is designed to maximize the relevant key performance indicators (KPIs) relying on the predicted experiences of sensor and target observations for different actions over the near future.” (Abstract, emphasis added).

Any inquiry concerning this communication or earlier communications from the examiner should be directed to MISCHITA HENSON whose telephone number is (571)270-3944. The examiner can normally be reached Monday-Thursday 9am-6pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Arleen M. Vazquez can be reached on 571-272-2619. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/MISCHITA L HENSON/Primary Examiner, Art Unit 2865